EXHIBIT 10.1
 


EXECUTIVE EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”), dated January 4, 2012 (the “effective
date” is made and entered into effective as of the Effective Date, by and
between Gryphon Gold Corporation, a Nevada corporation (the “Company”) and James
T. O’Neil, Jr. (the “Executive”).
 
 
RECITALS
 
WHEREAS, The Company desires to employ Executive as the Company’s Chief
Financial Officer, and Executive desires to accept and serve in that capacity;
and
 
WHEREAS, Executive understands that such employment is expressly conditioned on
execution of this Agreement; and
 
WHEREAS, Company desires to employ Executive to render services for Company on
the terms and conditions set forth in this Agreement, and Executive desires to
be retained and employed by Company pursuant to such terms and conditions.
 
NOW THEREFORE, in consideration of the premises and of the respective covenants
and agreements of the parties herein contained, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending legally to be bound, hereby agree as follows:
 
1.           Defined Terms.  Unless otherwise defined herein, capitalized terms
used in this Agreement shall have the meanings ascribed to them in Exhibit A to
this Agreement.
 
2.           Employment of Executive.  Effective as of the Effective Date, the
Company hereby engages the Executive as a full-time executive employee for the
period specified in Section 3 hereof, and the Executive accepts such employment,
on the terms and subject to the conditions set forth in this Agreement.
 
3.           Term.  Except as otherwise provided in Section 7 hereof, the term
of employment hereunder shall commence on the effective date and, unless earlier
terminated in accordance with Section 7 of this Agreement, shall terminate
on the first anniversary of the effective date.  The Term of this Agreement may
be extended for one or more additional annual periods by written agreement
signed by Employee and Company prior to the end of the Term or any renewal of
the Term.
 
4.           Duties of Executive.  During the Term, Employee agrees to perform
such duties and responsibilities (a) as are set forth for that position in the
By-laws of the Company; (b) as the CEO and Board shall assign to the Employee
from time to time; and (c) that the Employee undertakes or accepts consistent
with his position.  Employee acknowledges and agrees that, from time to time,
Employee will be required to perform duties with respect to one or more of the
Company’s subsidiary or affiliate companies and that Employee will not be
entitled to any additional compensation for performing those duties.
 


 
 

--------------------------------------------------------------------------------

 


5.           Extent of Services.  The Executive acknowledges that he is serving
as an executive officer of the Company, and as such covenants and agrees that
his principal employment during the Employment Period shall be with the Company,
and that he will devote his full business-time efforts and attention to the
business of the Company and agrees not to engage in any other business activity,
for his own account or for or on behalf of any other person, firm or
corporation, which would hinder his ability to perform his obligations as an
Executive of the Company.
 
6.           Compensation and General Benefits.  The Executive shall be
compensated for his services under this Agreement as follows:
 
6.1           Salary.  During the Employment Period, the Company shall pay the
Executive a salary at the initial annual rate of $200,000.  Such salary shall be
paid consistent with Company policy, as determined by the Board, less all
applicable statutory and tax withholdings or deductions.
 
6.2           Fringe Benefits.  During the Employment Period, the Executive and
his family may participate in and receive benefits under any employee benefit
plan which the Company makes generally available to their executive employees
and their families, including any health, pension, life insurance, medical
benefits, dental benefits or disability plan, but only to the extent that the
Executive or his immediate family otherwise satisfy the standards established
for participation in such plans.
 
6.3           Employee Compensation Plans.  The Board approves the Executive for
participation in such profit-sharing, bonus, stock purchase, incentive and
performance award programs which are available to other employees of the Company
or its Affiliates with comparable authority or duties.  The target bonus rate
ceiling for 2012 is set at 50% of annual base rate.
 
6.4           Business Expenses.  During the Employment Period, the Company
shall pay or reimburse the Executive for all reasonable business expenses,
including but not limited to travel and entertainment expenses, in accordance
with the policies of the Company applicable to executive officers.  The
Executive shall maintain and provide the Company with records of such expenses
in accordance with the rules and regulations promulgated by the Company.
 
6.5           Vacation. During each twelve (12) month period during which the
Executive is employed by the Company pursuant to this Agreement, the Executive
shall be entitled to 5 weeks vacation.  Executive shall not be entitled to
compensation in lieu of vacation.
 
6.6           Personal and Sick Leave.  Executive shall be entitled to 12 days
of sick and/or personal leave per each twelve (12) month period of employment,
prorated based on the effective date of Executive’s employment.  Such leave
shall accrue at one (1) additional day per month, not to exceed forty-five (45)
days, unless expressly approved
 
 
2

--------------------------------------------------------------------------------

 
 
 
by the Compensation committee.  Executive shall not be entitled to compensation
in lieu of sick and/or personal leave.
 
6.7           Taxes.  The Company may reduce any payment made to the Executive
under this Agreement by any required federal, state or local government
withholdings, deductions for taxes or similar charges with respect to any actual
or constructive payment or compensation to the Executive under this Agreement.
 
6.8           No Other Payments.  The compensation payable to the Executive
pursuant to this Agreement will be in consideration for all services rendered by
the Executive under this Agreement, and the Executive will receive no other
compensation for any service provided to the Company, unless the Company in its
sole discretion otherwise determines.
 
7.           Termination of Employment.  The employment of the Executive under
this Agreement will terminate on the earliest of:
 
7.1           Expiration of Employment Period.  The expiration of the Employment
Period.
 
7.2           Termination by the Company Without Cause.  The 30th calendar day
after the Company gives the Executive written notice of termination without
Cause, as defined in Exhibit A to this Agreement..
 
7.3           Termination by the Company With Cause.  Immediately after the
Company gives the Executive written notice of termination for Cause, as defined
in Exhibit A to this Agreement..
 
7.4           Termination by the Executive For Good Reason.  The 30th calendar
day  after the Executive gives the Company written notice of termination for
Good Reason,as defined in Exhibit A to this Agreement..
 
7.5           Termination by the Executive Without Good Reason.  The 30th
calendar day after the Executive gives the Company written notice of termination
of his employment without Good Reason, as defined in Exhibit A to this
Agreement..
 
7.6           Termination as a result of a Change in Control.  The 30th calendar
day after after the Executive gives the Company written notice of termination as
a result of Change in Control, as defined in Exhibit A to this Agreement.
 
7.7           Permanent Disability.  The Permanent Disability of the Executive.
 
7.8           Death.  The death of the Executive.
 
8.           Notice of Termination.  Any notice of termination of the
Executive’s employment under this Agreement shall be communicated in writing and
delivered to the other party as


 
3

--------------------------------------------------------------------------------

 
 
provided in Section 15 and shall specify the termination provision relied upon
by the party giving such notice.


9.           Severance Conditions Upon Termination of Employment
Relationship.  The employment shall be subject to the following conditions:
 
9.1           Termination by the Company Without Cause or by the Executive For
Good Reason.  If the Company, without Cause, terminates the Executive’s
employment under the provisions of Section 7.2, or if the Executive terminates
his employment for Good Reason under the provisions of Section 7.4, the Company
shall pay the Executive, on the date of termination of employment, the
Executive’s salary up to the date of termination of employment, plus vacation
pay and unreimbursed business expenses through the termination of his
employment.  In addition, if such termination occurs prior to the expiration of
the Employment Period, the Company shall pay the Executive, on the date of
termination of employment, severance pay equal to five months.
 
9.2           Termination by the Company For Cause or by the Executive Without
Good Reason.  If the Company, with Cause, terminates the Executive’s employment
under the provisions of Section 7.3, or the Executive terminates his employment
without Good Reason under the provisions of Section 7.5, the Company shall pay
to the Executive, on the date of termination of employment, the Executive’s
salary and unreimbursed business expenses up to the date of termination of
employment, plus prorated earned and accrued vacation which has not been used by
the Executive.  In no event shall the Executive receive any severance pay.
 
9.3           Termination for Permanent Disability or Death.  If the Executive’s
employment is terminated in accordance with the provisions of Section 7.7 or
Section 7.8, the Company shall pay the Executive, or the Executive’s estate, as
the case may be, on the date of termination of employment, the Executive’s
salary up to the date of termination of employment, plus vacation pay and
unreimbursed business expenses through the termination of his employment.  In
addition, if such termination occurs prior to the expiration of the Employment
Period, the Company shall pay the Executive, or the Executive’s estate, as the
case may be, on the date of termination of employment, severance pay equal to
six months salary.  
 
9.4           Termination as a result of a Change in Control.  If the Company,
without Cause, terminates the Executive’s employment under the provisions of
Section 7.6, the Company shall pay the Executive, on the date of termination of
employment, the Executive’s salary up to the date of termination of employment,
plus vacation pay and unreimbursed business expenses through the termination of
his employment.  In addition, if such termination occurs prior to the expiration
of the Employment Period, the Company shall pay the Executive, on the date of
termination of employment, severance pay equal to 12 (twelve) months.
 
9.5           If a Change of Control (as defined herein) occurs at any time
after the effective date of this agreement, then the Employee shall become fully
vested in all awards heretofore or hereafter granted to the Employee under all
Employee Option Plans and Executive Compensation
 
 
4

--------------------------------------------------------------------------------

 
 
 
Programs, regardless of any provision in such plans or agreements that do not
provide for full vesting.
 
9.6           Survival of Obligations.  If the employment of the Executive is
terminated under this Agreement, the obligations of the Executive under Section
10 will remain in full force and effect, and the termination will not abrogate
any rights or remedies of the Company with respect to any breach of this
Agreement.  Furthermore, the exercise by the Company of its right to terminate
this Agreement pursuant to Section 7.3 will not abrogate any right and remedy
which the Company may have with respect to the Cause underlying the termination.
 
10.           Confidentiality and Non-Competition Provisions.
 
10.1           Confidentiality.  The Executive acknowledges that he will be
making use of, acquiring, and/or adding to Confidential Information of the
Company, and its Affiliates, of a special and unique nature and value.  The
Executive covenants and agrees that he shall keep and maintain such Confidential
Information strictly confidential and shall not, anywhere in the world, at any
time, directly or indirectly, for himself, or on behalf of any person, firm,
partnership or corporation, or otherwise, except as otherwise directed by the
Company, or necessary to perform his obligations under this Agreement, divulge
or disclose for any purpose whatsoever, any Confidential Information that has
been obtained by, or disclosed to, him as a result of his relationship with the
Company or any of its Affiliates.  This Agreement specifically prohibits the
Executive from disclosing to any person, firm, partnership or corporation or
otherwise, trade secrets or other Confidential Information relating to the
business of the Company, or its Affiliates.  “Confidential Information” as used
herein shall mean any and all information regarding or relating to the business
affairs of the Company and its Affiliates, including without limitation any and
all financial, technical, resource data, exploration data, trade secret, and any
other proprietary or confidential information (written or oral); provided
however, “Confidential Information” shall not include information which (i) was
or becomes generally available to the public other than as a result of a
disclosure by the Executive in violation of this Agreement, (ii) was or is
developed by the Executive independently of and without reference to any
Confidential Information; or (iii) was, is or becomes available to the Executive
on a non-confidential basis from a third party who is not prohibited from
transmitting such information by a contractual, legal or fiduciary duty.
 
10.2           Disclosure of Confidential Information.  In the event that the
Executive is requested or becomes legally compelled (by oral questions,
interrogatories, requests for information or documents, subpoenas, civil
investigative demand or similar process) to make any disclosure which is
prohibited or otherwise constrained by Section 10, the Executive agrees that he
will provide the Company with prompt notice of such request so that the Company
may seek an appropriate protective order or other appropriate remedy and/or
waive the Executive’s compliance with the provisions of Section 10. In the event
that such protective order or other remedy is not obtained, or the Company
grants a waiver hereunder, the Executive may furnish that portion (and only that
portion) of the information which the Executive is legally compelled to disclose
or else stand liable for contempt or suffer other censure or penalty; provided,
however, that the Executive shall use his reasonable efforts to obtain reliable
assurance that
 
 
5

--------------------------------------------------------------------------------

 
 
confidential treatment will be accorded any information so disclosed.  The
Company may obtain temporary, preliminary or permanent restraining orders,
decrees or injunctions as may be necessary to protect the Company against, or on
account of, any actual or threatened violation of this Section 10.
 
10.3           Solicitation of Employees.  As a material inducement to the
Company to enter into this Agreement, the Executive agrees that for or the term
of Executive’s employment with the Company and for a period of two (2) years
from the termination of Executive’s employment with the Company, the Executive
shall not, directly or indirectly, for himself or on behalf of any person, firm,
partnership or corporation, or otherwise, solicit for employment or as a
consultant or independent contractor, enter into an independent contract or
relationship, or employ any person employed by the Company at any time during
the term of such restriction, or otherwise interfere with the employment
relationship between the Company and any such employee.
 
10.4           Non-Disparagement.  As a material inducement to the Company to
enter into this Agreement, the Executive agrees that for or the term of
Executive’s employment with the Company and for a period of two (2) years from
the termination of Executive’s employment with the Company, the Executive shall
not, directly or indirectly, for himself or on behalf of any person, firm,
partnership or corporation, or otherwise,  disparage the Company.
 
10.5           Fair and Reasonable.  The Executive has carefully read and
considered the provisions of this Section 10, and having done so, agrees that
the restrictions set forth in this Section 10 are fair and reasonable and are
reasonably required for the protection of the interests of the Company.
 
10.6           Survival.  The terms of this Section 10 shall survive the
termination or expiration of this Agreement.
 
11.           Severability.  If any part of this Agreement is held by a court of
competent jurisdiction to be invalid, unenforceable or in whole or in part, by
reason of any rule of law or public policy, such part shall be deemed to be
severed from the remainder of this Agreement for the purpose only of the
particular legal proceedings in question and all other covenants and provisions
of this Agreement shall in every other respect continue in full force and
effect. In the event that any provision of Agreement relating to the time
periods and/or geographic areas of restriction shall be declared by a court of
competent jurisdiction to exceed the maximum time period or areas that such
court deems reasonable and enforceable, the time period and/or geographic areas
of restriction deemed reasonable and enforceable by the court shall become and
thereafter be the maximum time period and/or geographic areas.
 
12.           Warranty.  The Executive represents and warrants that he is not
subject to any agreement, instrument, order, judgment or decree of any kind, or
any other restrictive agreement of any character, which would prevent him from
legally entering into this Agreement, or which would be breached by the
Executive upon execution of this Agreement.
 


 
6

--------------------------------------------------------------------------------

 


13.           No Offsets.  In no event shall any amount payable to Employee
pursuant to this Agreement be reduced for purposes of offsetting, either
directly or indirectly, any indebtedness or liability of Employee to Company.
 
14.           Disclosure.  Employee agrees fully and completely to reveal the
terms of this Agreement to any future employer or potential employer of Employee
and authorizes Company, at its election, to make such disclosure.
 
15.           Notices.  All notices hereunder shall be in writing and shall be
deemed given if hand-delivered or deposited with a nationally recognized
overnight delivery service such as FedEx for next Business Day delivery, or in
the mail, postage prepaid, registered or certified with a return receipt
requested, and addressed as follows:
 

 
 If to Executive:
 
 
James T. O'Neil, Jr.
PO Box 3914
Parker, CO 80134
           
 If to Company:
 
 
John L. Key
611 N. Nevada Street
Carson City, NV 89703
 

                                               
or to such other addresses as the parties hereto may designate by written notice
pursuant to this paragraph.
 
 
16.          Effective Waiver.  The waiver by any party hereto of a breach of
any provision of this Agreement shall not operate as or be construed as a waiver
of any subsequent breach thereof.
 
17.           Amendment.  This Agreement may be amended or modified only by an
agreement in writing signed by the Company and the Executive.
 
18.           Entire Agreement.  This Agreement is complete, and all promises,
representations, understandings, warranties, and agreements with reference to
the subject matter herein have been fully and finally expressed herein; and this
Agreement supersedes any and all prior agreements with respect to the subject
matter hereof, including, specifically, any prior written understanding of the
parties regarding Executive’s employment with Company.
 
19.           Remedies.  The Executive agrees that his violation of any term,
provision, covenant or condition of this Agreement may result in irreparable
injury and damage to the Company which will not be adequately compensable in
money damages, and that the Company will have no adequate remedy at law
therefore. In addition to any other rights or remedies that the Company may have
at law or in equity, under this Agreement, or otherwise, the Executive agrees
that the Company may obtain temporary, preliminary or permanent restraining
orders, decrees or injunctions as may be necessary to protect the Company
against, or on account of, such violation. Nothing in this Section shall be
construed to limit the Company’s rights or remedies for or defenses to any
action, suit or controversy arising out of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
20.           Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed to constitute an original, but all
of which together shall constitute one and the same instrument.
 
21.           Captions.  The titles to the paragraphs herein are not considered
part of this Agreement.
 
22.           Successors and Assigns.  Any successor of the Company or of its
assets, business and goodwill, by purchase, merger or reorganization, shall
succeed to all of the rights and be responsible for the performance of all the
obligations of the Company under the terms of this Agreement, in the same manner
and to the same extent as though such successor were the Company.  The rights
and responsibilities of the Executive hereunder are personal and shall not be
transferable by assignment or otherwise.
 
23.           Governing Law.  This Agreement shall be construed according to and
governed by the laws of the State of Nevada.
 
24.           Arbitration.  Except as provided in Section 19 herein, any claims
or disputes of any nature between the parties arising from or related to the
performance, breach, termination, expiration, application or meaning of this
Agreement shall be resolved exclusively by arbitration before the American
Arbitration Association in Nevada pursuant to the Association’s rules for
commercial arbitration.
 
 
(a)
The decision of the arbitrator(s) shall be final and binding upon both
parties.  Judgment on the award rendered by the arbitrators may be entered in
any court having jurisdiction thereof.  In the event of submission of any
dispute to arbitration, each party shall, not later than thirty (30) days prior
to the date set for hearing, provide to the other party and to the arbitrator(s)
a copy of all exhibits upon which the party intends to rely at the hearing and a
list of all persons whom each party intends to call as witnesses at the hearing.

 
 
(b)
This section shall have no application to claims by Company asserting violation
of or seeking to enforce, by injunction or otherwise, the terms of Section 10
above.  Such claims may be maintained by Company in a lawsuit subject to the
terms of Section 19.

 
25.           Attorneys’ Fees.  In any litigation, arbitration, suit or other
proceeding regarding this Agreement, the enforcement or construction thereof,
the prevailing party in any such matter or proceeding shall be entitled to
recover its costs of suit, including reasonable attorneys’ fees from the
non-prevailing party.
 
26.           Counterparts.  This Agreement may be executed in counterparts
which when taken together will constitute one instrument.  Any copy of this
Agreement with the original signatures of all parties appended will constitute
an original.
 
27.           Representation of Executive.  Executive represents and warrants to
Company that Employee is free to enter into this Agreement and has no contract,
commitment, arrangement or
 
 
8

--------------------------------------------------------------------------------

 
 
understanding to or with any party that restrains or is in conflict with
Employee’s performance of the covenants, services and duties provided for in
this Agreement.  Employee agrees to indemnify Company and to hold it harmless
against any and all liabilities or claims arising out of any unauthorized act or
acts by Employee that, the foregoing representation and warranty to the contrary
notwithstanding, are in violation, or constitute a breach, of any such contract,
commitment, arrangement or understanding.
 
28.           Read and Understood.  Executive has read this Agreement carefully
and understands each of its terms and conditions.  Executive has sought
independent legal counsel of Executive’s choice to the extent Executive deemed
such advice necessary in connection with the review and execution of this
Agreement.
 
IN WITNESS WHEREOF, the parties hereto or their duly authorized representatives
have caused this Agreement to be executed as of the date first above written.



 EXECUTIVE      COMPANY  
 
 
By:__________________________
   
 
 
By:_____________________
 
 
   
Title:____________________
 

     




 
9

--------------------------------------------------------------------------------

 


EXHIBIT A
 
1.           “Affiliate” means (a) any entity that directly or indirectly owns,
controls, or holds the power to vote 10% or more of the outstanding voting
securities of the Company; (b) any entity 10% or more of the outstanding voting
securities of which are directly or indirectly owned, controlled or held with
power to vote by the Company; or (c) any entity directly or indirectly
controlling, controlled by or under common control with the Company.
 
2.    “Board” means the Board of Directors of the Company.
 
3.           “Cause” means any or all of the following:
 
 
(a)
any material breach by the Executive of his obligations under this Agreement, if
the Company provided the Executive with written notice of such Cause and the
Executive failed to remedy the situation to the reasonable satisfaction of the
Company within thirty (30) days of the date of such notice;

 
 
(b)
the conviction of the Executive of a felony or of any crime involving moral
turpitude, fraud or misrepresentation;

 
 
(c)
the use by the Executive of alcohol or drugs to an extent that materially
interferes with his performance of his duties as an employee, if the Company
provided the Executive with written notice of such Cause and the Executive
failed to remedy the situation to the reasonable satisfaction of the Company
within thirty (30) days of the date of such notice;

 
 
(d)
the breach by the Executive of a fiduciary obligation to the Company to the
Company;

 
 
(e)
the dishonesty, fraud or intentional misrepresentation by the Executive in the
course of his employment;

 
 
(f)
any theft or misappropriation by the Executive of the assets of the Company; and

 
 
(g)
any material neglect, inability, refusal or failure of the Executive to perform
his duties as an employee of the Company, if the Company provided the Executive
with written notice of such Cause and the Executive failed to remedy the
situation to the reasonable satisfaction of the Company within thirty (30) days
of the date of such notice

 
4.           “Good Reason” means if the Company materially breaches its
obligations under this Agreement, if the Executive provided the Company with
written notice of such Good Reason and the Company failed to remedy the
situation within thirty (30) days of the date of such notice.
 
 
A-1
 

--------------------------------------------------------------------------------

 
 
5.           “Change in Control” means the acquisition, directly or indirectly,
by any entity or person or group of persons of common shares of Gryphon which,
when added to all other common shares of Gryphon at the time held directly or
indirectly by such entity, person or group of persons, constitutes for the first
time in the aggregate 90% or more of the outstanding common shares of Gryphon
and such shareholding exceeds the collective shareholding of the current
directors of Gryphon, excluding any directors acting in concert with the
acquiring party.  “Change in Control” shall also mean (i) a material diminution
of Executive’s title or duties or (ii) any requirement that the Executive move
his regular office location to a location more than 50 miles from the Company’s
office.
 
6.           “Trade Secret” means any information (including any compilation,
device, method, technique or process) that:  (a) derives independent economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use, and (b) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.  The existence of a
Trade Secret will not be negated merely because a person has acquired a Trade
Secret without express or specific notice that it is a Trade Secret if, under
all the circumstances, such person knows or has reason to know that the party
who owns the information or has disclosed it intends or expects the secrecy of
the type of information comprising the Trade Secret to be maintained.  Trade
Secret information includes information of Company, its customers, suppliers,
joint ventures, licensors, licensees, distributors and other entities with which
Company does business.
 
7.           “Permanent Disability” means, with respect to the Executive, that
the Executive has become physically or mentally incapacitated or disabled so
that, in the reasonable judgment of the Board, he is unable to perform his
duties under this Agreement and such other services as he performed on behalf of
the Company before incurring such incapacity or disability, and such condition
has continued for at least six consecutive calendar months or for 180 working
days in any 12 month period.
 


A-2


 
 

--------------------------------------------------------------------------------

 

